UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7455



CHARLES BENNIE HUNT,

                                              Plaintiff - Appellant,

          versus


JOE FREEMAN BRITT; J. TOWNSEND,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-98-562-5-CT-BO)


Submitted:   December 17, 1998            Decided:   January 11, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Bennie Hunt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Bennie Hunt appeals the district court’s orders deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint

and denying his motion for reconsideration.   We have reviewed the

record and the district court’s opinions and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court. See Hunt v. Britt, No. CA-98-562-5-CT-BO (E.D.N.C. Aug. 14

& Sept. 15, 1998).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2